DETAILED ACTION
	Claims 1-5, 8-14 and 16-21 are currently pending.  Claims 1-5, 8-14 and 16-17 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections
The prior rejection of claims 2 and 8-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in light of Applicant’s arguments stating claims 2 and 8-12 are intended to specify the ingredients and are intended to be considered as optional elements as recited in claim 1, which Examiner considers persuasive.  
The prior rejection of claims 1-2, 4-5 and 8-16 under 35 U.S.C. 103 as being unpatentable over US 2008/0229520 is withdrawn in light of Applicant’s amendment to specify the lactone and organic or inorganic base that the ‘520 publication does not teach.
Examiner’s Note
	Unless otherwise indicated, previous objection/rejections that have been rendered moot in view of the amendment will not be reiterated.  The arguments in the 02/09/2021 response will be addressed to the extent they apply to current rejection(s).
	Modified Rejections:
	The following rejections are modified based on Applicant’s claim amendments. 
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 11-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/123805 (Applicant provided) in view of US 2007/0248554 (previously presented).

Regarding the at least one lactone the ‘805 publication teaches the use of small molecules such as caprolactone may be used (page 37, last paragraph).
Regarding the limitation of about 0.1 to about 20 wt% of at least one organic or inorganic base selected from a group which includes sodium bicarbonate is met by the ‘805 publication teaching buffering agents to be used in the composition include bicarbonates such as sodium bicarbonate [0100] wherein pH modifiers are taught to be included at 0.01 to 10 wt% (Table 1, page 30).
Regarding the limitation of about 0.1 to 20 wt% of at least one functional polymer is met by the ‘805 publication teaching alginates and cellulose present at 0.001 to 50 wt% ([0044]-[0045]).
Regarding about 0.1 to about 20 wt% of at least one diol is met by the ‘805 publication teaching humectants include glycerol, glucose and propylene glycol used as mixtures thereof present form 1-8 wt% ([0081]-[0082]).
Regarding the limitation of optionally about 0.1 to about 20 wt% of at least one reducing agent is met by the ‘805 publication teaching substantially free, less than 1 wt% of sulfites [0024], thus not being present as allowed by the optionally claim language.
Regarding the about 40 to about 95% of at least one carrier is met by the ‘805 publication teaching the solvent being water [0025] with a balance up to 100% overlapping with the instant claim range (Table 1).

Regarding the limitation of wherein said composition is regulatory compliant, safe, does not contain formaldehyde and acts as both cuticle and cortex of hair to make hair straightening or styling last for at least 10 to 30 washes is met by the ‘805 publication teaching the composition provides style for up to 50 shampoos, is less damaging that formaldehyde based hair compositions containing low or no volatile organic compounds, formaldehyde free and is applicable to all hair types suitable for use at home [0114].
Regarding claim 2, the limitation of wherein said functional polymer has characteristics of styling, thickening and/or conditioning is met by the ‘805 publication teaching polymers used include alginates ([0044]-[0045]) which meets the limitation of the elected polysaccharide polymer per the instant specification [0045].
Regarding claim 4, the limitation of wherein the composition further comprises at least one cosmetically acceptable ingredient selected from a group including preservatives is met by the ‘805 publication teaching the composition including preservatives such as the elected phenoxyethanol [0083].
Regarding claim 12, claim 12 further defines the reducing agent, however does not require it to be present, therefore the absence of sulfites as discussed above in regards to claim 1.
Regarding claim 14, the limitation of optionally comprises a crosslinking monomeric unit having alcohol, thiol, carboxylic acid and anhydride, amino or ammonium, modified silicone or siloxane, alkoxy silane and/or sulfate group 
Regarding claim 16, the limitation of wherein the composition is in the form of a cream is met by the ‘805 publication teaching a cream [0145].
The ‘805 publication does not specifically teach about 0.1 to about 50 wt% of at least one lactone selected from a group including caprolactone (claims 1 and 17).
The ‘805 publication does not specifically teach wherein said composition further comprises at least one protein or amino acid component (claim 3) specifically the elected cysteine.
The ‘554 publication teaches a hair style control agent which may permanently straighten naturally curly/unruly hair without damaging or providing a dry feeling to the hair (abstract). Keratin reducing substance is taught to include cysteine [0019].  The keratin reducing substance may be used at 0.1 to 20 mass% to sufficiently reduce hair without damaging the hair or skin [0024].  A hair style control agent of the present invention may contain an organic solvent selected from a group which includes propylene glycol and lactones such as caprolactone [0025] used at 0.5 to 20 mass % as a combination of 2 or more organic solvents used [0036].
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of disclosed ingredients of at least one lactone, at least one organic or inorganic base, at least one functional polymer, at least one diol, at least one reducing agent and at least one carrier from within the prior art disclosure of the ‘805 
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to include cysteine in the composition taught by the ‘805 publication because the ‘554 publication teaches the use of cysteine in hair straightening compositions.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘805 publication and the ‘554 publication are both directed to compositions which are used to straighten hair.  One of ordinary skill in the art before the filing date of the claimed invention would be motivated to include cysteine as the ‘554 publication teaches it is known to be used in compositions to straighten hair as a reducing substance in an amount not to damage hair or skin and the ‘805 publication teaches auxiliary components may be used in the composition, thus the use of additional agents in the composition taught by the ‘805 publication is known and the ‘554 publication teaches specifically the use of cysteine in hair straightening compositions.  It would have been obvious to one of ordinary skill in the art to use an additional agent to help with straightening hair in a hair straightening composition taught by the ‘805 publication.
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use caprolactone in the composition taught by the ’805 publication because the ‘554 publication teaches caprolactone is a known solvent to be used in hair straightening compositions and the ‘805 publication is directed to a hair straightening composition.  One of ordinary skill in the art before the filing date of the prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06).  One of ordinary skill in the art before the filing date of the claimed invention would have been motivated to use the known amount of solvents for use in the compositions (0-50 wt% (Table 1) and optimize to find the desired solvent concentrations within the disclosed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/123805 and US 2007/0248554 as applied to claims 1-4, 11-14 and 16-17 above, and further in view of US 5,030,443 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1-4, 11-14 and 16-17 are taught by the combination of the ‘805 publication and the ‘554 publication.  
Regarding claims 8-10, the limitation of a functional polymer wherein the polymer is selected from a group which includes the elected α-1,4 and/or β-1,4-glycosidic 
The combination of references do not specifically teach the weight average molecular mass from about 500 to about 20,000,000 daltons (claim 8).
The ‘443 patent teaches a hair setting composition having a reduced tendency of flaking from the hair containing an alginate hair setting resin (abstract).  Alginates present in the hair setting composition are taught to have a molecular weight from 5,000 to about 500,000.  As the molecular weight of the alginate increases its quantity included in the composition decreases (column 3, lines 35-50).  
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, the reference does not anticipate this specific hair functional polymer, alginate, anticipation cannot be found.  
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected the specific alginate from the various disclosed rheology modifies from within the prior art disclosure of the ‘805 publication, to arrive at the instantly claimed hair straightening or hair styling composition “yielding no more than one would have expected from such an arrangement”.
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use known molecular weights of alginate in hair compositions for the alginate taught to be used by the ‘805 publication.  One of ordinary skill in the art would be motivated to use a molecular weight of alginate known to be used in a hair care compositions, and to optimize the molecular weight of the alginate and the amount included to obtain the desired effects as the ‘443 patent teaches that it is known to optimize the molecular weight of alginate and the amount included in the composition.  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/123805 and US 2007/0248554 as applied to claims 1-4, 11-14 and 16-17 above, and further in view of US 2013/0340785 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1-4, 11-14 and 16-17 are taught by the combination of the ‘805 publication and the ‘554 publication.  
The combination of references do not specifically teach the composition further including at least one hydroxyl ketone selected from the group including dihydroxyacetone, wherein said hydroxyl ketone is present in an amount of about 0.1 to about 50 wt% of the total composition (claim 5).
The ‘785 publication teaches keratin based hair straightening formulations (title).  The composition is taught to include one or more crosslinking agents in the amount of 0.15 to 2 wt% [0036] wherein the crosslinking agents are used to achieve hair styles having a decreased bulk in hair volume or straightening fiber alignment [0034].  Hair straightening compositions are taught to include dihydroxyacetone [0042].
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use dihydroxyacetone as taught by the ‘785 publication in the composition taught by the ‘805 publication because the ‘785 publication teaches the use of dihydroxyacetone to straighten hair and style to achieve the desired results.  It would have been obvious to one of ordinary skill in the art to use hair straightening compounds in the composition taught by the ‘805 publication to prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07).


Response to Arguments:
Applicant’s arguments have been fully considered and are not deemed to be persuasive.
Applicant argues their invention represents a solution to a complex problem which has not been satisfactorily solved despite numerous attempts and substantial efforts and there has been a long felt need for safe hair straightening compositions with shorter processing times.  Current commercial hair straightening techniques employ low or high pH conditions, formaldehydes sprays and unsafe procedures.
In response, it appears Applicant is arguing unexpected results and long felt need, however Applicant has provided no data or declarations regarding unexpected results and long felt need.  Attorney’s arguments may not take the place of factual evidence.  Further the ‘805 publication teaches a composition for straightening hair (abstract), which is within the claimed pH range (Table 1) and the ‘805 publication teaching the composition provides style for up to 50 shampoos, is less damaging that formaldehyde based hair compositions containing low or no volatile organic compounds, formaldehyde free and is applicable to all hair types suitable for use at home [0114].
Applicant argues the ‘805 publication does not teach Applicant’s lactone, specifically caprolactone which is an essential feature of Applicant’s claim invention.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The ‘554 publication teaches the use of caprolactone in a hair style control composition (abstract, [0025]).
Applicant argue the ‘512 publication teaches an alkylene oxide-lactone based copolymer for treating hair which is distinct from Applicant’s lactone.
In response, the ‘512 publication is not used in the instant rejections based on Applicant’s claim amendments to narrow the scope of the claimed at least one lactone.
Applicant argues the ‘805 publication teaches the use of sodium bicarbonate as a buffering agent for a cream formulation.  Applicant’s invention employs an organic or inorganic base to provide a synergistic combination along with the lactone and carrier to facilitate the penetration of the carrier composition into the hair fibers cortex.
In response, Applicant points to locations in the instant specification, however such citations do not contain any factual data to support Applicant’s claim of synergy.  In response to applicant's argument that the sodium bicarbonate is used to facilitate penetration into the hair fiber, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues the ‘554 publication teaches a hairstyle control agent wherein propylene glycol and lactones such as caprolactone are organic solvents.  On the other 
In response, Applicant argues the claimed ingredients results in synergistic hair straightening or styling that lasts for longer duration however has provided no evidence to support such a claim in the form of unexpected results.  Attorney’s arguments cannot take the place of factual evidence.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use caprolactone in the composition taught by the ’805 publication because the ‘554 publication teaches caprolactone is a known solvent to be used in hair straightening compositions and the ‘805 publication is directed to a hair straightening composition.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘805 publication teaches the use of solvents such as water and propylene glycol used in the compositions and the ‘554 publication teaches organic solvents to be used include propylene glycol and caprolactone wherein mixtures of such solvents are taught, this it would have been prima facie obvious to one of ordinary skill in the art to use a combination of known solvents to be used in hair straightening compositions.
Applicant argues the ‘443 patent employs alginates as hair setting resins.  Applicant employs optional functional polymers to provide thickening, styling or conditioning properties.  Therefore a person skilled in the art would not have been motivated to refer to the ‘443 patent while attempting to choose a desired functional 
In response, the ‘805 publication teaches the use of rheology modifiers such as alginates in the hair straightening composition ([0040], [0044]).  The ‘443 publication teaches the molecular weight of alginates that are known to be used in hair setting compositions (column 3, lines 35-50).  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use known molecular weights of alginate in hair compositions for the alginate taught to be used by the ‘805 publication, as the ‘805 publication teaches the use of the alginate polymer in a hair straightening compositions was known at the time of the invention.
Applicant argues the hydroxyl ketone optionally employed in the claimed invention reacts with other essential components of the composition to semi-permanently affix to hair and survive multiple shampoo cycles.  The ‘785 publication teaches dihydroxyacetone as a crosslinking agent.
In response, ‘785 publication is directed to a keratin based hair strengthening formulation (title) wherein dihydroxyacetone is taught to be present, wherein crosslinking agents are taught to achieve hair styles such as straightening fiber alignment ([0036], [0034], [0042]).  One of ordinary skill in the art would have been motivated to include dihydroxyacetone in the composition of the ‘805 publication as the ‘805 publication and the ‘785 publication desire straightening of hair, wherein dihydroxyacetone is taught as providing for straightening fiber alignment.
Applicant argues the cited art does not qualify as prior art because it is not analogous to Applicant’s invention.  The cited publications are not reasonable pertinent 
In response, Applicant has not pointed to a specific piece of prior art nor presented a reason it would not be applicable to the instant claims.  The ‘805 publication is directed to a straightening hair composition (abstract). The ‘554 publication is directed to a hair style composition (abstract).  The ‘443 patent is directed to a hair setting composition (abstract) and the ‘785 publication is directed to a hair straightening formulation (title).  Thus the applied prior art would be analogous to Applicant’s hair straightening or hair styling compositions and are reasonably pertinent to the particular problem faced by the invention.
Applicant presents case law for obviousness however fails to link the case law to the specific case at hand and thus amounts to a general allegation of patentability which is not found persuasive.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676.  The examiner can normally be reached on Monday, Tuesday and Thursday 7:30 to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/LMB/Examiner, Art Unit 1613        

/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613